Case 1:18-cv-00492-JB-MU Document 142 Filed 07/29/20 Page 1 of 1           PageID #: 7426




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 MARIE PATTERSON,                            )
                                             )
                      Plaintiff,             )
                                             )
 v.                                          )
                                             ) CIVIL ACTION NO. 18-00492-JB-MU
 GEORGIA PACIFIC, LLC, et al.,               )
                                             )
                      Defendants.            )

                                        JUDGMENT

        In accordance with the Memorandum Opinion entered July 29, 2020 (Doc. 141), it

 ORDERED, ADJUDGED, and DECREED that this action is DISMISSED with prejudice.

        DONE and ORDERED this 29th day of July, 2020.

                                          /s/ JEFFREY U. BEAVERSTOCK
                                          UNITED STATES DISTRICT JUDGE




                                             1
